IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


MINDY JAYE ZIED-CAMPBELL, DENNIS          : No. 114 EM 2017
JOHN CAMPBELL,                            :
                                          :
                   Petitioners            :
                                          :
                                          :
            v.                            :
                                          :
                                          :
THE DEPARTMENT OF HUMAN                   :
SERVICES, AND ALL OF THE                  :
DEPARTMENTS CONTAINED THEREIN,            :
                                          :
                   Respondents            :



                                     ORDER


PER CURIAM

      AND NOW, this 4th day of December, 2017, the Application for the Exercise of

King’s Bench Power or Extraordinary Jurisdiction in the Form of Mandamus Action and

the Motion for Leave to Supplement are DENIED.